Exhibit 10-5

--------------------------------------------------------------------------------



SECOND AMENDMENT
TO REIMBURSEMENT AGREEMENT
 
THIS SECOND AMENDMENT TO REIMBURSEMENT AGREEMENT (this “Amendment”) is dated as
of August 11, 2011 and is entered into by and among PIVOTAL UTILITY HOLDINGS,
INC., a New Jersey corporation (the “Applicant’’), AGL RESOURCES INC., a Georgia
corporation  (the “Guarantor’’), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, a Japanese banking company acting through its New York Branch
(“BTMU New York”), as the Issuing Bank and the Administrative Agent (the
“Issuing Bank” and the “Administrative Agent”, respectively), acting with the
consent of the Required Banks, and is made with reference to that certain
REIMBURSEMENT AGREEMENT dated as of October 14, 2010 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Reimbursement
Agreement”) by and among the Applicant, the Guarantor, the Banks party thereto,
the Issuing Bank and the Administrative Agent referencing the $20,000,000
Industrial Development Refunding Revenue Bonds (Pivotal Utility Holdings, Inc.
Project) Series 2005.  Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Reimbursement Agreement after
giving effect to this Amendment.
 
 
RECITALS
 
WHEREAS, Guarantor has entered into an Agreement and Plan of Merger, dated as of
December 6, 2010 (the “Acquisition Agreement”), among Guarantor, Apollo
Acquisition Corp., an Illinois corporation and a wholly-owned Subsidiary of
Guarantor (“Merger Sub”), Ottawa Acquisition LLC, an Illinois limited liability
company and a wholly-owned Subsidiary of Guarantor (“Merger LLC”), and Nicor
Inc., an Illinois corporation (“Nicor”);
 
WHEREAS, pursuant to the Acquisition Agreement, Merger Sub will merge with and
into Nicor and immediately thereafter the surviving corporation thereof will
merge with and into Merger LLC (such consecutive mergers, the “Nicor Merger”);
 
WHEREAS, pursuant to the First Amendment to the Reimbursement Agreement, certain
provisions were amended in connection with the Nicor Merger;
 
WHEREAS, the Credit Parties have informed the Issuing Bank, the Banks and the
Administrative Agent that the Applicant intends to issue private placement notes
to finance, in part, the purchase price of the Nicor Merger;
 
WHEREAS, in connection therewith, the Credit Parties have requested that the
Required Banks agree to amend certain provisions of the Reimbursement Agreement
as provided for herein; and
 
WHEREAS, subject to certain conditions, the Required Banks are willing to agree
to such amendment relating to the Reimbursement Agreement.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION I.  
AMENDMENTS TO REIMBURSEMENT AGREEMENT

 
1.1  
Amendments to Section 1.1 (Definitions).

 
Section 1.1 of the Reimbursement Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:
 
“Note Purchase Agreement”: that certain Note Purchase Agreement, anticipated to
be entered into on or about August 2011, among AGL Capital Corporation, the
Guarantor and the respective purchasers named therein pursuant to which AGL
Capital Corporation will issue the Private Placement Notes.
 
“Private Placement Notes”: the senior notes to be issued pursuant to, and
governed by, the Note Purchase Agreement.
 
1.2  
Amendment to Section 5.9.

 
Section 5.9 of the Reimbursement Agreement is hereby amended by replacing the
phrase “and the Applicant” with the following phrase “, the Applicant and after
the Nicor Merger, Northern Illinois Gas Company.”
 
1.3  
Amendment to Schedule 6.8.

 
Schedule 6.8 of the Reimbursement Agreement is hereby amended by inserting the
following new item 19 immediately following item number 18 thereof:
 
 
“19.
Note Purchase Agreement, anticipated to be entered into on or about August 2011,
among AGL Capital Corporation, Guarantor and the respective purchasers named
therein pursuant to which AGL Capital Corporation will issue the Private
Placement Notes.”

 


SECTION II.  
CONDITIONS TO EFFECTIVENESS

 
This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):
 
A. Execution. The Administrative Agent shall have received (i) a counterpart
signature page of this Amendment duly executed by each of the Credit Parties and
(ii) consent and authorization from the Required Banks to execute this Amendment
on their behalf.
 
B. Fees and Expenses.  The Administrative Agent shall have received all fees and
other amounts due and payable hereunder or under any other Credit Document on or
prior to the Second Amendment Effective Date to the extent invoiced in
reasonable detail, including, without limitation, reimbursement or other payment
of all reasonable out-of-pocket expenses required to be reimbursed or paid by
the Applicant under Section 9.3(c) of the Reimbursement Agreement.
 
C. Necessary Consents. Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.
 
D. Other Documents.  The Administrative Agent and the Banks shall have received
such other documents, information or agreements regarding the Credit Parties as
the Administrative Agent may reasonably request.
 
SECTION III.  
REPRESENTATIONS AND WARRANTIES

 
In order to induce the Banks to enter into this Amendment and to amend the
Reimbursement Agreement in the manner provided herein, each Credit Party which
is a party hereto represents and warrants to each Bank that the following
statements are true and correct in all material respects:
 
A. Corporate Power and Authority.  Each Credit Party, which is party hereto, has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and perform its obligations under, the
Reimbursement Agreement as amended by this Amendment (the “Amended Agreement”)
and the other Credit Documents.
 
B. Authorization of Agreements.  The execution and delivery of this Amendment
and the performance of the Amended Agreement and the other Credit Documents have
been duly authorized by all necessary action on the part of each Credit Party.
 
C. No Conflict.  The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of Guarantor or the Applicant or (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any Contractual Obligation of the applicable Credit
Party, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section III.C., individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect, (iii) except as
permitted under the Amended Agreement, result in or require the creation or
imposition of any Lien upon any of the properties or assets of each Credit Party
(other than any Liens created under any of the Credit Documents in favor of
Administrative Agent on behalf of the Banks), or (iv) require any approval of
stockholders or partners or any approval or consent of any Person under any
Contractual Obligation of each Credit Party, except for such approvals or
consents which will be obtained on or before the Second Amendment Effective Date
and except for any such approvals or consents the failure of which to obtain
will not have a Material Adverse Effect.
 
D. Governmental Consents.  No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by the Applicant and Guarantor of the Amended
Agreement and the other Credit Documents, except for such actions, consents and
approvals the failure to obtain or make which could not reasonably be expected
to result in a Material Adverse Effect or which have been obtained and are in
full force and effect.
 
E. Binding Obligation.  This Amendment and the Amended Agreement have been duly
executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforce­able against such Credit Party in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganization or other similar laws affecting
creditors’ rights generally and except as enforceability may be limited by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
F. Incorporation of Representations and Warranties from Reimbursement Agreement.
The representations and warranties contained in Article 4 of the Amended
Agreement are and will be true and correct in all material respects on and as of
the Second Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
 
G. Absence of Default.  No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.
 
H. Release of Claims.  No Credit Party has any knowledge of any claims,
counterclaims, offsets or defenses to or with respect to its obligations under
the Credit Documents, or if such Credit Party has any such claims,
counterclaims, offsets or defenses to the Credit Documents or any transaction
related to the Credit Documents, the same are hereby waived, relinquished and
released in consideration of the execution of this Amendment.
 
I. Merger Agreement.  The Acquisition Agreement has not been amended, restated,
supplemented or otherwise modified since the First Amendment Effective Date, and
no agreement or other document has replaced or superseded the Acquisition
Agreement with respect to the Nicor Merger.
 
SECTION IV.  
ACKNOWLEDGMENT AND CONSENT

 
Guarantor hereby acknowledges that it has reviewed the terms and provisions of
the Reimbursement Agreement and this Amendment and consents to the amendment of
the Reimbursement Agreement effected pursuant to this Amendment.  Guarantor
hereby confirms that each Credit Document to which it is a party or otherwise
bound will continue to guarantee to the fullest extent possible in accordance
with the Credit Documents the payment and performance of all “Obligations” under
each of the Credit Documents to which is a party (in each case as such terms are
defined in the applicable Credit Document).
 
Guarantor acknowledges and agrees that any of the Credit Documents to which it
is a party or otherwise bound shall continue in full force and effect and that
all of its obligations thereunder shall be valid and enforceable and shall not
be im­paired or limited by the execution or effectiveness of this
Amendment.  Guarantor represents and warrants that all representations and
warranties contained in the Amended Agreement and the Credit Documents to which
it is a party or otherwise bound are true and correct in all material respects
on and as of the Second Amendment Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true
and correct in all material respects on and as of such earlier date.
 
Guarantor acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, Guarantor is not required by the
terms of the Reimbursement Agreement or any other Credit Document to consent to
the amendments to the Reimbursement Agreement effected pursuant to this
Amendment and (ii) nothing in the Reimbursement Agreement, this Amendment or any
other Credit Document shall be deemed to require the consent of Guarantor to any
future amendments to the Reimbursement Agreement.
 
SECTION V.  
MISCELLANEOUS

 
A. Reference to and Effect on the Reimbursement Agreement and the Other Credit
Documents.
 
(i) On and after the Second Amendment Effective Date, each reference in the
Reimbursement Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Reimbursement Agreement, and each
reference in the other Credit Documents to the “Reimbursement Agreement”,
“thereunder”, “thereof” or words of like import referring to the Reimbursement
Agreement shall mean and be a reference to the Reimbursement  Agreement as
amended by this Amendment.
 
(ii) Except as specifically amended by this Amendment, the Reimbursement
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.
 
(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Administrative Agent or Bank under, the Reimbursement
Agreement or any of the other Credit Documents.
 
B. Headings.  Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
 
C. Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT
OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES).
 
D. Counterparts.  This Amendment may be executed in any number of counter­parts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
 


 
[Remainder of this page intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.






APPLICANT:
PIVOTAL UTILITY HOLDINGS, INC.







By:  /s/Andrew W. Evans
Name: Andrew W. Evans
 
Title: Executive Vice President and Chief Financial Officer


[Signature Page to Second Amendment to Reimbursement Agreement in connection
with
$20,000,000 Industrial Development Refunding Revenue Bonds (Pivotal Utility
Holdings, Inc. Project) Series 2005]


 
 

--------------------------------------------------------------------------------

 



GUARANTOR:
AGL RESOURCES INC.







By:  /s/Andrew W. Evans
Name: Andrew W. Evans
 
Title: Executive Vice President and Chief Financial Officer






[Signature Page to Second Amendment to Reimbursement Agreement in connection
with
$20,000,000 Industrial Development Refunding Revenue Bonds (Pivotal Utility
Holdings, Inc. Project) Series 2005]


 
 

--------------------------------------------------------------------------------

 

ISSUING BANK &
 

ADMINISTRATIVE AGENT:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH





By:           /s/Alan Reiter
Name: Alan Reiter
Title:   Vice President





[Signature Page to Second Amendment to Reimbursement Agreement in connection
with
$20,000,000 Industrial Development Refunding Revenue Bonds (Pivotal Utility
Holdings, Inc. Project) Series 2005]


 
